Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/remarks, see 3rd ¶ of ,page 9 – last ¶ of page 11, filed 05/03/2022, with respect to 35 U.S.C 103 rejection of Claims 1-12 and 19-20 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of Claims 1-12 and 19-20 has been withdrawn. 
Applicant's arguments/remarks, see 3rd ¶ of page 8 – 2nd ¶ of page 9, with respect to 35 U.S.C 102 rejection of independent Claim 13 have been fully considered but they are not persuasive. In response to applicant’s arguments, see 1st ¶ of page 9, generally stating that Fan does not disclose, teach, or suggest that a graphical image may be determined from a sequence or layout of characters and/or symbols, the examiner respectfully disagree.
The limitation in question describes as follows: “determining, from the messages, a plurality of graphical images from one or more sequences or one or more layouts of at least one of a plurality of characters or a plurality of symbols in the messages”. Therefore, the limitation may be reasonably interpreted as a process of determining a plurality of graphical images from the messages, wherein the plurality of graphical images are from sequences or layout of characters/symbols. As a consequence, Fan discloses: determining, from the messages, a plurality of graphical images from one or more sequences or one or more layouts of at least one of a plurality of characters or a plurality of symbols in the messages (i.e. method/system may determine, from the messages, a set of emoji characters [i.e. a plurality of graphical images] from multiple emoji phrase strings [i.e. sequences of a plurality symbols] in the message; For example, method/system may extract individual emoji characters [i.e. a plurality of graphical images] from a phrase [i.e. sequence] of emojis [i.e. a plurality of symbols]) (1320 – Fig. 13, ¶ 0064 and ¶ 0079 - 0078).
Furthermore, Fan also discloses: determining a plurality of target keywords for the plurality of graphical images (i.e. the system may create [i.e. determining] a data structure that maps a set of language attributes [i.e. a plurality of target keywords] with a set of individual emoji characters [i.e. the plurality of graphical images]) (625 – Fig. 6, ¶ 0076 and ¶ 0079),
wherein each of the plurality of graphical images is associated with one or more of the plurality of target keywords and the one or more sequences or the one or more layouts in the messages (i.e. each of the individual emoji characters, e.g. an emoji depicting a house [i.e. each of the plurality of graphical images], may be associated with corresponding language attributes [i.e. one or more of the plurality of target keywords]; Note that each of the individual emoji characters, e.g. an emoji depicting a house [i.e. each of the plurality of graphical images], are associated with emoji phrase/sequence, e.g. [house][right-arrow][moneybag], [i.e. the one or more sequences] in the message) (¶ 0076); 
generating textual mappings of plain text replaceable in the messages for the plurality of graphical images based on each of the plurality of graphical images that is associated with one or more of the plurality of target keywords (i.e. the system may create [i.e. generating] a data structure, e.g. emoji dictionary, that maps a set of language attributes [i.e. the plurality of target keywords] with a set of emoji characters [i.e. the plurality of graphical images]; the data structure may maintain data entries for individual emoji characters [i.e. based on each of the plurality of graphical images] of the set of emoji characters in association with corresponding language attributes; an emoji depicting a pill may be associated with a first language attribute of “Meaning1: Medicine,” a second language attribute of “Meaning 2: Vitamins,”, etc. in emoji dictionary [i.e. textual mappings of plain text replaceable in the messages]) (¶ 0067, ¶ 0079 and ¶ 0121).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US PG PUB 20180260385), hereinafter "Fan".
Regarding Claim 13, Fan discloses:
A method comprising: 
accessing messages transmitted by at least one messaging platform of a service provider from a plurality of users (i.e. system/method may mine [i.e. accessing] social media, emails, public forums, message boards [i.e. messages transmitted by at least one messaging platform of a service provider from a plurality of users]) (Fig. 6, 1310 – Fig. 13, ¶ 0064 and ¶ 0078 - 0079);
determining, from the messages, a plurality of graphical images from one or more sequences or one or more layouts of at least one of a plurality of characters or a plurality of symbols in the messages (i.e. method/system may determine, from the messages, a set of emoji characters [i.e. a plurality of graphical images] from multiple emoji phrase strings [i.e. sequences of a plurality symbols] in the message; For example, method/system may extract individual emoji characters [i.e. a plurality of graphical images] from a phrase [i.e. sequence] of emojis [i.e. a plurality of symbols]) (1320 – Fig. 13, ¶ 0064 and ¶ 0079 - 0078);
determining a plurality of target keywords for the plurality of graphical images (i.e. the system may create [i.e. determining] a data structure that maps a set of language attributes [i.e. a plurality of target keywords] with a set of individual emoji characters [i.e. the plurality of graphical images]) (625 – Fig. 6, ¶ 0076 and ¶ 0079),
wherein each of the plurality of graphical images is associated with one or more of the plurality of target keywords and the one or more sequences or the one or more layouts in the messages (i.e. each of the individual emoji characters, e.g. an emoji depicting a house [i.e. each of the plurality of graphical images], may be associated with corresponding language attributes [i.e. one or more of the plurality of target keywords]; Note that each of the individual emoji characters, e.g. an emoji depicting a house [i.e. each of the plurality of graphical images], are associated with emoji phrase/sequence, e.g. [house][right-arrow][moneybag], [i.e. the one or more sequences] in the message) (¶ 0076); 
generating textual mappings of plain text replaceable in the messages for the plurality of graphical images based on each of the plurality of graphical images that is associated with one or more of the plurality of target keywords (i.e. the system may create [i.e. generating] a data structure, e.g. emoji dictionary, that maps a set of language attributes [i.e. the plurality of target keywords] with a set of emoji characters [i.e. the plurality of graphical images]; the data structure may maintain data entries for individual emoji characters [i.e. based on each of the plurality of graphical images] of the set of emoji characters in association with corresponding language attributes; an emoji depicting a pill may be associated with a first language attribute of “Meaning1: Medicine,” a second language attribute of “Meaning 2: Vitamins,”, etc. in emoji dictionary [i.e. textual mappings of plain text replaceable in the messages]) (¶ 0067, ¶ 0079 and ¶ 0121).
training a machine learning model for converting the plurality of graphical images to the plurality of target keywords using a machine learning technique, the plurality of graphical images, and the plurality of target keywords (i.e. the system may utilize an associative rule-based learning technique [i.e. a machine learning technique] to identify relations between the context or sentiment [i.e. the plurality of target keywords] indicated by the set of emoji usage information and the set of emoji characters [i.e. the plurality of graphical images]. As an example, an associative rule-based learning technique may be used in conjunction with a natural language processing technique to parse a set of text data associated with an emoji, and it may be ascertained/discovered [i.e.. training a machine learning model for converting the plurality of graphical images to the plurality of target keywords using a machine learning technique] that a set of emoji characters depicting a charging bull is statistically correlated with sentiments of anger, animosity, displeasure, indignation, and exasperation. Accordingly, a meaning of “anger” be ascertained as a language attribute with respect to the set of emoji characters of a charging bull) (Fig. 15, ¶ 0066, ¶ 0068 and ¶ 0121); and 
implementing the textual mappings and the machine learning model with an content determination system for the service provider that determines an content of an additional message comprising one of the plurality of graphical images that is transmitted via the at least one messaging platform (i.e. the emoji dictionary [i.e. the textual mappings] and rule-based learning model [i.e. the machine learning model] with automatic functionality for determination of emojis [i.e. an content determination system] may be implemented for social media, blog, forum/message board, etc. [i.e. the service provider] to determine corresponding text definitions [i.e. content] of emojis [i.e. the plurality of graphical images] included in text messages, emails, social media messages, blog posts, forum/message board posts [i.e. an content of an additional message that is transmitted via the at least one messaging platform]) (Fig. 15, ¶ 0072 – 0073 and  ¶ 0076).


Regarding Claim 18, Fan discloses:
wherein the messages comprise one of an SMS message, an MMS message, an email, an instant message, a social networking post, or a forum post (i.e. messages may comprise social media, emails, public forums, message boards) (Fig. 6, 1310 – Fig. 13, ¶ 0064 and ¶ 0078 - 0079), and 
wherein the at least one messaging platform comprises one of an electronic communication service, a social networking platform, a microblogging platform, a data feed, or an electronic forum (i.e. messages are accessed from social media [i.e. social networking platform], public forums [i.e. electronic forum], message boards, etc.) (Fig. 6, 1310 – Fig. 13, ¶ 0064 and ¶ 0078 - 0079).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claim 13 above, and further in views of Shapira.
Regarding Claim 14, Fan discloses all the features with respect to Claim 13 as described above.
In addition, Fan further discloses:
receiving the additional message transmitted via the at least one messaging platform from an account of a user (i.e. system may receive social media and email messages transmitted by a group of users [i.e. via the at least one messaging platform from an account of a user]) (Fig. 6, 1310 – Fig. 13, ¶ 0064 and ¶ 0078 - 0079), 
wherein the additional message includes text and the one of the plurality of graphical images in the text (i.e. the messages may include text and emoji character, e.g. “Sorry, but I don't think I can eat at that restaurant . . . ” is associated with an emoji character depicting dice) (¶ 0099);  
determining the one of the plurality of graphic images in the text (i.e. system may determine the emoji characters [i.e. the one of the plurality of graphic images] from the messages) (¶ 0099); 
replacing the one of the plurality of graphical images with one or more corresponding ones of the plurality of target keywords using at least one of the textual mappings or the machine learning model of the content determination system (i.e. the system may replace emojis [i.e. the graphical image] included in a set of input data, e.g. a text message, email, social media message, etc. [i.e. the digital message ], with their corresponding text definitions [i.e. the first target keyword] based on data structure that maps emoji characters with corresponding language attributes [i.e. textual mappings]; For example, an emoji phrase depicting a house, an arrow pointing to the right, and a bag of money may be replaced with the text “I sold my house.”) (1320 – Fig. 13, ¶ 0024, ¶ 0073 and ¶ 0076);
determining the content of the additional message based on the text and the one or more corresponding ones of the plurality of target keywords (i.e. the system may determine the textual description, e.g. “I sold my house” [i.e. the content of the additional message] based on the input data, e.g. a text message [i.e. the text ], having the emojis, e.g. a house, right-arrow and money bag replaced by their corresponding text definitions [i.e. the plurality of target keywords]) (1320 – Fig. 13, ¶ 0024, ¶ 0073 and ¶ 0076).
However, Fan does not explicitly disclose:
determining whether to perform an action with one of the account or the additional message based on the content, wherein the action is required for compliance with one or more compliance rules of the service provider.
On the other hand, in the same field of endeavor, Shapira teaches:
determining whether to perform an action with one of the account or the additional message based on the content (i.e. system may determine whether a notification is required to be sent [i.e. determining whether to perform an action] to a user with respect to a post [i.e. the additional message] posted by the user based on the offensive content [i.e. the content] included in the post) (Abstract, Fig. 1, 714 – Fig. 7B, Column 8 Line # 63 – 67, Column 9 Line # 1 – 17 and Column 30 Line # 30 - 45), 
wherein the action is required for compliance with one or more compliance rules of the service provider (i.e. system may determine to send a notification to user wherein the notification may advise the user that the content is likely to be offensive to other users, give the user more information about offensive content, and/or provide the user with selectable controls to undo sharing and/or revise the content [i.e. t the action is required for compliance with one or more compliance rules of the service provider) (Abstract and Column 30 Line # 30 - 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Fan to include the feature for determining whether to perform an action with one of the account or the additional message based on the content, wherein the action is required for compliance with one or more compliance rules of the service provider as taught by Shapira so that the user may be advised for reconsideration with respect to the user’s digital message with the contents which is potentially offensive to other users (Abstract and Column 30 Line # 30 - 45).

Regarding Claim 15, Fan and Shapira disclose, in particular Shapira teaches:
wherein the content comprises one of fraudulent content or malicious content (i.e. the message may include offensive language [i.e. malicious content]) (Column 18 Line # 47 – 63), and
wherein the action comprises one of a fraud prevention action or a compliance reporting action (i.e. the message content may comprise the offensive content [i.e. a noncompliant intent], and system may determine to send a notification to user wherein the notification may advise the user that the content is likely to be offensive to other users, give the user more information about offensive content, and/or provide the user with selectable controls to undo sharing and/or revise the content [i.e. a compliance reporting action]) (Abstract and Column 30 Line # 30 - 45).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 14.

Regarding Claim 16, Fan and Shapira disclose, in particular Shapira teaches:
monitoring usage of the account based on determining whether to perform the action (i.e. the system may detect [i.e. monitor] whether selection of a control to undo sharing the content within a threshold amount of time has been received after determining to send notification regarding the offensive content [i.e. based on determining whether to perform the action]) (Abstract and Column 30 Line # 30 - 49), 
wherein the content indicates a noncompliant usage of the account by the user (i.e. the message content indicates offensive language level higher than acceptable threshold [i.e. a noncompliant usage of the account by the user]) (Column 30 Line # 30 - 49).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 14.

Regarding Claim 17, Fan and Shapira disclose, in particular Fan teaches:
wherein the content comprises a sentiment of the additional message based on the replacing of the one of the plurality of graphical images with one or more corresponding ones of the plurality of target keywords (i.e. the system may utilize an associative rule-based learning technique [i.e. a machine learning technique] to identify relations between the context or sentiment [i.e. the plurality of target keywords] indicated by the set of emoji usage information and the set of emoji characters [i.e. the plurality of graphical images]. As an example, emoji characters of a charging bull [i.e. the graphical image] may be replaced with “anger” [i.e. a sentiment of the additional message]) (Fig. 15, ¶ 0066, ¶ 0068 and ¶ 0121).


Allowable Subject Matter
Claims 1-12 and 19-20 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451